Citation Nr: 1817815	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  17-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for chronic/severe headaches.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a mental health disability.

4.  Entitlement to service connection for a right arm disability.

5.  Entitlement to service connection for a right hand disability.

6.  Entitlement to service connection for a right wrist disability.

7.  Entitlement to service connection for scars, right shoulder.

8.  Entitlement to service connection for a spinal disability.

9.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right shoulder degenerative arthritis (claimed as related to polio).

10.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right hip osteoarthritis (claimed as related to polio).

11.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a right foot fracture with degenerative changes, status post-surgical reduction (claimed as related to polio).

12.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right total knee arthroplasty (claimed as related to polio).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1956 to April 1959.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a January 2017 rating decision, the RO denied entitlement to service connection for a left hip condition, a mental health condition, a right arm condition, a right hand condition, a right wrist condition, right shoulder scars, and a spinal condition, and denied a request to reopen claims for service connection for right shoulder degenerative arthritis, right hip osteoarthritis, residuals of a right foot fracture, and right total knee arthroplasty.  The Veteran filed a timely notice of disagreement (NOD) in January 2018.  However, a statement of the case (SOC) regarding these claims has not been issued.  The Board is required to remand these issues for issuance of the SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a left hip condition, a mental health condition, a right arm condition, a right hand condition, a right wrist condition, scars (right shoulder), and a spinal condition, and the requests to reopen claims for service connection for right shoulder degenerative arthritis, right hip osteoarthritis, residuals of a right foot fracture, and right total knee arthroplasty are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current headache condition is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for chronic/severe headaches have not all been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his chronic/severe headache condition is related to service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The November 2016 VA examination indicates that the Veteran was diagnosed with migraines and with tension in 2015.

The Veteran's full service treatment records (STRs) are unavailable because they were destroyed in the 1973 accidental fire at the National Personnel Records Center (NPRC). The Board acknowledges that when STRs are lost or missing, as is the case here, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing, Russo v. Brown, 9 Vet. App. 46, 51 (1996); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Review of available STRs indicate that the Veteran was seen for complaints of severe headaches in service.  A record from October 1957 notes that the Veteran had headaches since early May 1957.  A September 1957 record indicates that in July 1957 the Veteran's severe headaches decreased gradually.  Copies of STRs dated July 10, 1957 and copies of narrative summary clinical record for the period from September 25, 1957 through November 14, 1957 with additional available pages of STRs submitted by the Veteran are of record.  Medical treatment records indicate an incident related to head trauma where a grenade exploded in the Veteran's face, requiring him to stay in Walter Reed for an extended period of time.

VA treatment records received in July 2016 indicate that the Veteran has a reported history of migraine headaches.  A record dated June 28, 2016 indicates "no headache, no dizziness" reported.  A neuropsychological evaluation on March 10, 2016 indicates that the Veteran has a "medical history of migraine headaches that occur two to three times weekly which have been present since his military service and progressively worsened over time.  His migraines are severe."  A January 18, 2016 record indicates that the Veteran reported migraines that have progressively gotten worse over the years.  The record notes that "significant concerns exist for the migraines and those being a result of a traumatic brain injury (TBI) from blast.  Multiple reported instances of lost consciousness and hospitalizations after the initial blast."  VA treatment records from December 2016 indicate that the VA examiner indicated that the cause of the Veteran's headache is unknown.

Private medical treatment records received in January 2017 indicate that the Veteran complained of headaches on January 5, 1987 and July 19, 1988.

A July 2014 VA audiology consult is the first mention of an in-service incident reported by the Veteran a grenade exploding in his face during service that blew his teeth out and that he stayed  in Walter Reed Medical Center for an extended period of time.  A July 2016 VA treatment note documents the Veteran's report that the grenade incident occurred in boot camp and that he has false upper teeth as a result.  

The Veteran underwent a VA examination in November 2016.  The examiner noted that the Veteran reported that his headaches began in 1957 while he was in service.  The report indicates that the Veteran reported two incidents in service.  First, that he was shot in the right shoulder by the KGB while service in Germany and sustained injuries to his face.  Second, that he was knocked down by a mishandled live grenade while in basic training and had his teeth knocked out.  The VA examiner opined that the Veteran's headache condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran was initially treated in Germany and then at Walter Reed for headaches that were deemed to be secondary to a febrile event.  He was re-evaluated after a lengthy treatment period and physical therapy, and his headaches were deemed resolved.  He returned to active duty November 14, 1957.  The examiner explained that there is no evidence that headaches were related to an explosive or a gunshot injury and that there was no mention of such injuries in the record.  The examiner stated that there was notation of "upper dentures" on his examination of 1957, and a previous boxing injury, with multiple facial injuries, prior to service, was discussed.  The report indicates that the Veteran worked as a plumber pipefitter for 29 years after service and that the Veteran's current medical record is silent for complaint or treatment of headaches until 2015, over 50 years after service.  The examiner noted that the "Veteran has extensive cervical disc disease, likely as not age-related degenerative disc disease, that may be responsible for his headaches."  The examiner stated that the Veteran's headaches that were present during active duty were related to a febrile event and resolved, and thus, a connection could not be established.

The Veteran's contentions, as well as a December 2016 statement from his previous supervisor, indicate that the Veteran has had a history of headaches.  However, the statements do not provide a sufficient basis to establish a nexus to relate the Veteran's headaches in service with his current headache condition.

Moreover, the record does not include any evidence of a relationship between any current chronic headache disability and the Veteran's active service.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a),(d).  Rather, following a VA examination in November 2016, the examiner stated that the Veteran's diagnosed headaches are less likely than not related to service and may be related to the Veteran's cervical disc disease.  The examiner noted that while the Veteran had reported headaches in service, the Veteran's medical records since service are silent for complaints or treatment of headaches until 2015, when he was diagnosed with migraines.  Consequently, the most probative medical evidence of record is against a finding of a nexus between service and the Veteran's current headache condition.

The Board acknowledges the Veteran's contentions that he currently suffers from headaches as a result of service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of chronic/severe headaches falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board finds that the statements as to medical causation are not competent evidence to establish service connection for chronic/severe headaches.

The Veteran first filed a claim for a chronic/severe headache condition in April 2015, 56 years after service, despite contending that his headaches began in service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.

As discussed above, the Veteran contends that his headache condition began in service, asserting that he was shot by the KGB and was injured by a mishandled live grenade, and that his headaches have continued since then.  However, the first mention of any headaches since service appears in private medical treatment records from January 1987, almost 30 years after service, with no mention of such incidents.  

The Board finds that the preponderance of the evidence is against a grant of service connection for chronic/severe headaches.  The benefit-of-the-doubt doctrine is not applicable, as there is no approximate balance of evidence.  Thus, service connection must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for chronic/severe headaches is denied.


REMAND

In a January 2017 rating decision, the RO denied entitlement to service connection for a left hip condition, a mental health condition, a right arm condition, a right hand condition, a right wrist condition, right shoulder scars, and a spinal condition, and denied requests to reopen claims for service connection for right shoulder degenerative arthritis, right hip osteoarthritis, residuals of a right foot fracture, and right total knee arthroplasty.  In January 2018, the Veteran filed a timely NOD, and a review of the record shows that the RO has not issued an SOC with regard to these claims.  Accordingly, these issues must be remanded to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish the Veteran and his representative with an SOC regarding the issues of entitlement to service connection for a left hip condition, a mental health condition, a right arm condition, a right hand condition, a right wrist condition, scars (right shoulder), and a spinal condition, and the requests to reopen claims for service connection for right shoulder degenerative arthritis, right hip osteoarthritis, residuals of a right foot fracture, and right total knee arthroplasty.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If the Veteran perfects the appeal and the benefit remains denied, return the case to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


